                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FRANK T. BRZOZOWSKI                                CIVIL ACTION

                          v.                        NO. 15-2339

 PENNSYLVANIA TURNPIKE
 COMMISION, et al.


                                              ORDER

        AND NOW, this 28th day of November 2018, upon considering Defendants' Motion to

dismiss (ECF Doc. No. 41) the amended Complaint (ECF Doc. No. 38), Plaintiffs Opposition

(ECF Doc. No. 65), and for reasons in the accompanying Memorandum, it is ORDERED

Defendants' Motion to dismiss (ECF Doc. No. 41) is GRANTED:

        1.        With prejudice as to Plaintiffs claims under:

             a. Title VII, Pennsylvania Human Rights Act, and Age Discrimination in

Employment Act claims against William K. Lieberman, A. Michael Pratt, Pasquale T. Deon, Sr.,

Patricia Schlegel, Dorothy Ross, Sean Logan, Barry J. Schoch, Judy Treaster, Patrick Caro, Jill

Davis, David Smith and Lynn Feeman;

             b. First Amendment retaliation for (1) refusing to sign secondary employment

documents, (2) his political affiliation with the Democratic Party, (3) criticizing Republican

privatization ventures;

             c. the Pennsylvania whistleblower statute;

             d. the Fair Labor Standards Act, the Fair Pay Act, and the Equal Pay Act against

individual Defendants;

             e. unjust emichment or quantum meruit against individual Defendants; and,

             f.   the due process clause;
       2.      Without prejudice as to Plaintiffs claims against the Pennsylvania State Police,

Cpl. Kernaghan and Governor Corbett subject to possible renewal of claims upon accrual in accord

with the accompanying memorandum;

       3.      Without prejudice with leave granted to Plaintiff to plead facts and amend claims

consistent with the accompanying Memorandum and Fed.R.Civ.P. 11 no later than January 4,

2019 to assert (1) First Amendment retaliation claim against the Turnpike Commission for his

assisting minorities; (2) First Amendment retaliation claim against Patricia Schlegel and Dorothy

Ross for preventing him from interviewing for the IT position; (3) Fair Labor Standards Act, Equal

Pay Act, Fair Pay Act, quantum meruit, and unjust enrichment claims against the Turnpike

Commission; and, (4) national origin, sex, and age discrimination claims against the Turnpike

Commission; and,

       4.     Absent a timely amendment, we will close this case.




                                               2
